Citation Nr: 1742118	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for dementia.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from December 1950 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2013, the Veteran was scheduled for a videoconference hearing before a member of the Board, but failed to appear.  As the Veteran has not provided an explanation for missing the hearing or provided good cause to have the hearing rescheduled, the Board will consider the hearing request withdrawn.

In May 2014, the Board denied the claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a March 2015 Joint Motion for Remand and the matter was returned to the Board.  In June 2015 and July 2016 the Board remanded the claim for additional development.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for irritable bowel syndrome (IBS) and headaches, to include as secondary to the service-connected depressive disorder, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record in a June 2017 statement from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The July 2016 Board remand referred the issue of entitlement to service connection for dementia as having been raised by the record and remanded the aid and attendance issue as inextricably intertwined with the dementia issue.  As part of the development of the dementia claim, the Veteran was afforded a VA contract examination in January 2017.  Therein, the examiner noted a diagnosis of depressive disorder unspecified, but specifically concluded that the Veteran did not have the pathology to render a diagnosis of dementia.  Moreover, the examiner stated that, "There is no relationship between depression and dementia."  Based on the foregoing, a March 2017 rating decision from the RO denied entitlement to service connection for dementia.  

In July 2017, the Veteran's representative submitted a written brief presentation dealing with the aid and attendance issue.  In that document, however, the representative argued that the January 2017 VA contract examination report conclusion that the Veteran did not have dementia was contrary to the Veteran's treatment records and that the examiner provided no reasons or bases for the conclusion that the Veteran did not have dementia in light of those records.  In addition, the representative argued against the examiner's rationale that there was no relationship between the Veteran's service-connected depressive disorder and the claimed dementia and cited to multiple other studies supporting such a link.

In July 2017, the Board requested clarification from the Veteran's representative as to whether the foregoing July 2017 statement was meant as a notice of disagreement as to the denial of the dementia claim, noting that the required VA Form 21-0958 "NOTICE OF DISAGREEMENT" had not been filed.  In a response received in September 2017, the Veteran's representative reiterated the prior arguments regarding the denial of the claim for entitlement to service connection for dementia and provided an argument as to why the SMC claim should be granted by the Board.  In addition, the representative stated, "And the veteran will be advised to contest the recent denial for dementia at the Regional Office as two approaches are better than one, if he is not working on it already."

The Board recognizes that a VA Form 21-0958 still has not been filed regarding the March 2017 rating decision that denied entitlement to service connection for dementia.  That said, in context the Board finds the foregoing statements from the Veteran's representative to constitute clear evidence of a desire to appeal that determination.  See 38 C.F.R. §§ 20.300, 20.301, 20.302 (2016).  As such, the Board will take jurisdiction of the claim for the sole purpose of remanding the claim to the Agency of Original Jurisdiction (AOJ) for the opportunity to provide the Veteran with a VA Form 21-0958 to ensure that the clear intent of the Veteran and his representative to properly appeal the March 2017 rating decision is realized.

As previously noted, the Veteran's claim for entitlement to SMC based on the need for regular aid and attendance or housebound status is inextricably intertwined with the foregoing and final adjudication is deferred pending resolution of the Veteran's pending claim for entitlement to service connection for dementia.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-0958 "NOTICE OF DISAGREEMENT" to ensure that he has ample opportunity to file his expressed notice of disagreement with the March 2017 rating decision that denied entitlement to service connection for dementia in the format currently required by regulation.

2.  Following receipt of a proper notice of disagreement as to the issue of entitlement to service connection for dementia and undertaking any additional development necessary, issue a Statement of the Case (SOC) addressing that claim.  The Veteran and his representative again are advised that the Board will not address this issue in the absence of a timely perfected appeal.  If, and only if, the Veteran perfects an appeal with respect to this issue, the AOJ should ensure that any indicated development is completed before the issue is certified for appellate consideration.

3.  After the period for filing a notice of disagreement with the March 2017 rating decision denying entitlement to service connection for dementia has passed OR after the Veteran submits a timely notice of disagreement, a SOC on the issue is provided to the Veteran, and the time period for appealing the SOC has passed or the Veteran submits a substantive appeal, readjudicate the SMC claim after undertaking any additional development necessary.  If a complete grant of benefits for is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court


 of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





